Courtesy Notice of Status to Applicant
This correspondence is being provided as a courtesy by Supervisor Darnell Jayne of the Pro Se Assistance Program.1

The above-named application2 became abandoned as a matter of law under 37 CFR 133 for failure to appropriately reply to the final Office action mailed October 2, 2019.  See MPEP 706.07, 37 CFR 1.113.

35 U.S.C. 133   Time for prosecuting application.
Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

(Amended Nov. 29, 1999, Public Law 106-113, sec. 1000(a)(9), 113 Stat. 1501A-582 (S. 1948 sec. 4732(a)(10)(A)); Dec. 18, 2012, Public Law 12-211, sec. 202(b)(5), 126 Stat. 1536)

A review of the application image file wrapper shows that inventor-applicant Velma Richards has filed numerous correspondence with the USPTO from October 21, 2019, through December 28, 2020.  The notification of abandonment mailed September 11, 2020, addressed the April 3, 2020 correspondence as not being a proper reply under 37 CFR 1.113 to the final rejection3.  Applicant failed to reopen 4 of the examiner’s final decision before the date of abandonment.  

Much of the correspondence was filed after statutory abandonment of the application, seemingly in an attempt to continue prosecution of the application as if it were not in abandoned status.  However, once an application is placed in abandoned status, any future paperwork will be placed in the file but left untreated by the Office, unless accompanied by a petition.5  Where an applicant contends that the application is not in fact abandoned (e.g., there is disagreement as to the sufficiency of the reply, or as to controlling dates), a petition under 37 CFR 1.181(a) requesting withdrawal of the holding of abandonment is the appropriate course of action.  Where there is no dispute as to whether an application is abandoned (e.g., the applicant’s contentions merely involve the cause of abandonment), a petition under 37 CFR 1.137 is necessary to revive the abandoned application. 

Any future correspondence not clearly identified as a Petition to revive or withdraw the holding of abandonment will not be treated by the office.6  The above-named application will remain in abandoned status until such time that a grantable petition is filed.  See MPEP 711, 37 CFR 1.135.  


/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Pro Se Assistance is a current program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.
        2 The application published May 2, 2013 (US-2013-0105109-A1).  The complete Image File Wrapper is available at www.uspto.gov using the Public PAIR (Patent Application Information Retrieval) System where applicant can review correspondence referred to in this letter.
        3 Several advisory actions were also mailed by the examiner regarding correspondence filed after final rejection but prior to abandonment of the application.
        4 The USPTO in administering the Patent Laws makes many decisions of a substantive nature which the applicant may feel deny them the patent protection to which they are entitled. The differences of opinion on such matters can be justly resolved only by prescribing and following judicial procedures. Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (35 U.S.C. 134).
        5 An abandoned application, in accordance with 37 CFR 1.135 is removed from the Office docket of pending applications through failure of applicant to take appropriate action within a specified time at some stage in the prosecution of the application.
        6 The appropriateness of a holding of abandonment is a petitionable issue and has no bearing on the merits of the examiner’s position regarding patentability, which is an appealable issue.